DISSENTING STATEMENT BY
LALLY-GREEN, J.:
¶ 1 I respectfully dissent for the reasons set forth in my prior dissenting statement. Basile v. H & R Block, Inc., 894 A.2d 786, 792-793 (Pa.Super.2006) (en banc) (Lally-Green, J., dissenting).
¶ 2 I add the following observations. First, in my view, the 2002 amendments to Pa.R.A.P. 511, regarding cross-appeals, are irrelevant. Former Rule 511 and current Rule 511 are both silent on the issue of aggrievement. Since a cross-appeal is a type of appeal, I would hold that a cross-appellant must follow the general rule of aggrievement for all appellants set forth at Pa.R.A.P. 501:
Rule 501. Any Aggrieved Party May Appeal
Except where the right of appeal is enlarged by statute, any party who is aggrieved by an appealable order, or a fiduciary or whose estate or trust is so aggrieved, may appeal therefrom.
Pa.R.A.P. 501 (emphasis added); see also Green v. SEPTA, 380 Pa.Super. 268, 551 A.2d 578, 579 (1988) (party must be aggrieved “by the decision from which the appeal is to be taken.”). Here, the appeal-*503able order and the “decision from which the appeal is to be taken” was a summary judgment order which granted Block a complete victory. Block was simply not aggrieved by this order.
¶ 3 I recognize that an appealable order generally subsumes any prior interlocutory orders in the same case. However, this simply means that the losing party may challenge the final adverse order, as -well as any prior non-final orders that were also adverse to the losing party. It does not mean that even the winning party must file a protective cross-appeal, under penalty of waiver, simply because the trial court may have at one point ruled against the winning party before later granting a complete victory. To hold otherwise would needlessly complicate the already-complex realm of appellate practice.
¶ 4 I also respectfully disagree with the Majority's position that a “decision on the merits” had already taken place before Block moved to decertify the class, thus making the motion untimely under Pa. R.C.P. 1710(d). The trial court was prepared to hold a class-action trial on the question of whether a confidential relationship existed between the parties. The merits of this question, therefore, had not yet been decided. Thus, in my view, the motion was not untimely under Pa.R.C.P. 1710(d).
¶ 5 For these reasons, I respectfully dissent.